Exhibit 10.1
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "ACT") OR ANY OTHER APPLICABLE SECURITIES LAW OF ANY
STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT INCLUDING BUT NOT LIMITED TO
REGULATION S PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED,
OFFERED, OR SOLD IN THE UNITED STATES OR TO A "U.S. PERSON" (AS THAT TERM IS
DEFINED IN REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY
AND ITS COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.


STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the "Agreement") is made as of the 12th day of
February, 2010 (the "Effective Date"), by and among John Fahlberg, an individual
and current President, Treasurer, Secretary and Director of Golf Alliance
Corporation, a Nevada corporation (the "Company"), (Mr. Fahlberg hereinafter
referred to as "Seller"), and Johannes Petersen, an individual (the
"Purchaser").
 
Recitals
 
A.           Seller and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Regulation
S promulgated under the Securities Act of 1933, as amended (the "Securities
Act"), and such other Federal and state securities exemptions as may be deemed
available;
 
B.           Seller is the majority shareholder, President, Treasurer, Secretary
and a Director of the Company, and is the beneficial owner of Five Million
(5,000,000) shares of the Company's common stock out of a total of Five Million
Eight Hundred Thousand (5,800,000) shares issued and outstanding as of the
Effective Date; and
 
C.           The Purchaser wishes to purchase from the Seller, and the Seller
wishes to sell to the Purchaser, upon the terms and conditions stated in this
Agreement, one hundred percent (100%) of Seller's current holdings of Five
Million (5,000,000) shares of the Company's common stock (together with any
securities into which such shares may be reclassified), par value $0.00001 per
share, for an aggregate purchase price of Twenty-Five Thousand Dollars
($25,000).
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.       Purchase and Sale of the Shares. Subject to the terms and conditions of
this Agreement, on the Closing (as defined in Section 2 below), the Purchaser
shall purchase, and the Seller shall sell and issue to the Purchaser, one
hundred percent (100%) of Seller's current holdings of Five Million (5,000,000)
shares of the Company's common stock (together with any securities into which
such shares may be reclassified), par value $0.00001 per share (the "Shares"),
in exchange for an aggregate purchase price of Twenty-Five Thousand Dollars
($25,000) (the "Purchase Price"), with Seven Hundred Fifty Dollars ($750) of the
Purchase Price to be allocated as consideration for the Shares, and Twenty-Four
Thousand Two Hundred Fifty ($24,250) of the Purchase Price to be allocated as a
contribution to the capital of the Company to repay those certain shareholder
loans made by Seller to the Company of even amount (the "Shareholder Loans").
 
 
1

--------------------------------------------------------------------------------


 
 
2.       Closing. Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Purchaser, the Seller
shall deliver to Anslow & Jaclin, LLP as escrow agent ("Escrow Agent"), pursuant
to the terms of that certain Escrow Agreement dated as of February 1, 2010,
attached hereto as Exhibit A, and incorporated herein by reference ("Escrow
Agreement"), a certificate or certificates representing the Shares, duly
endorsed for transfer with such medallion guarantees, notarization and/or other
similar certification as may be required by the Company's transfer agent, with
such certificate(s) to be held for release to the Purchaser only upon payment in
full of the Purchase Price to the Seller. Upon confirmation that the other
conditions to closing specified herein have been satisfied or duly waived by the
Seller, the Purchaser shall promptly cause a wire transfer in same day funds to
be sent to Escrow Agent pursuant to the terms of the Escrow Agreement, in such
amount as required to represent the aggregate Purchase Price. On the date the
Escrow Agent receives the Purchase Price and the certificate(s) evidencing the
Shares, the Purchase Price and the certificate(s) evidencing the Shares shall be
released from the escrow in accordance with the Escrow Agreement (the
"Closing").
 
3.       Representations and Warranties of the Seller. The Seller, on behalf of
himself, individually, and on behalf of the Company in his capacity as majority
shareholder, President, Secretary, Treasurer and Director of the Company, hereby
represents and warrants to the Purchaser, that as of the Effective Date and as
of Closing:
 
3.1 Organization, Good Standing and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has all requisite power and authority to carry on its business as
now conducted and to own and use its properties.
 
3.2 Authorization. The Seller is not a party to any agreement, written or oral,
creating rights in respect of any Seller's Shares in any third person or
relating to the voting of the Shares. This Agreement constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors' rights generally.
 
3.3 Capitalization. The authorized capital stock of the Company on the date
hereof and as of Closing consists of 100,000,000 shares of common stock, par
value $0.00001 per share, of which 5,800,000 are issued and outstanding, and
10,000,000 shares of preferred stock, par value $0.00001 per share, of which no
shares of preferred stock are issued and outstanding. There are no shares of
capital stock issuable pursuant to any stock plans of the Company, nor are there
any shares of capital stock issuable or reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company. All of the issued and outstanding shares of the
Company's capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Company. As used in
this Agreement, "Person" shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein.
 
3.4 Valid Issuance; No Encumbrances. Seller is the lawful owner of the Shares,
free and clear of all security interests, liens, encumbrances, equities and
other charges.
 
3.5 Consents. The execution, delivery and performance by the Seller of this
Agreement and the offer and sale of the Shares require no consent of, action by
or in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Seller undertakes to file within the applicable time
periods.
 
2

--------------------------------------------------------------------------------


3.6 Delivery of SEC Filings; Business. The Seller has made available to the
Purchaser through the EDGAR system, true and complete copies of the Company's
filings made with the U.S. Securities and Exchange Commission ("SEC"),
including, but not limited to, the Company's initial registration statement on
Form SB-2, as subsequently amended, the Company's most recent Annual Report on
Form 10-K for the fiscal year ended July 31, 2009 (the "10-K"), and all other
reports filed by the Company pursuant to the Securities Exchange Act of 1934, as
amended ("Exchange Act") (collectively, the "SEC Filings"). The SEC Filings are
the only filings required of the Company pursuant to the Exchange Act for such
period. The Company is engaged in all material respects only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company, taken as a
whole.
 
3.7 No General Solicitation or General Advertising. Neither the Company nor the
Seller nor any Person acting on its behalf has offered or sold or will offer or
sell any of the Shares by any form of "general solicitation" or "general
advertising" (as those terms are used in Regulation D, promulgated under the
Securities Act) in connection with the offer or sale of any of the Shares. The
Seller has offered the Shares for sale only to the Purchaser, and certain other
"accredited investors" within the meaning of Rule 501(a) under Regulation D, and
certain "non-U.S. persons" within the meaning of Rule 902 of Regulation S.
 
3.8 No Class of Securities Registered Under Section 12(g) of the Exchange Act.
The Company has no class of securities registered with the SEC under Section
12(g) of the Exchange Act.
 
3.9 No Litigation. There are no actions, suits or proceedings, at law or in
equity, and no proceedings before any arbitrator, or by or before any
governmental commission, board, bureau or other administrative agency, pending,
or to the Seller's knowledge, threatened against or affecting the Company, or
any properties or rights of the Company.
 
3.10 Company Indebtedness. As of the Closing, taking into account that portion
of the Purchase Price allocated as a contribution to the capital of the Company
to repay the Shareholder Loans as set forth in Section 1 above, there are no
shareholder loans or other instruments or evidence of indebtedness owed by the
Company to any shareholder or other third party, and all professional fees
incurred by the Company, or by Seller on behalf of the Company, for all services
rendered up to and through the Closing, have been paid in full.
 
3.11 Company Obligations. There are no contracts, agreements or other
obligations of the Company, which, individually or in the aggregate, exceed Five
Hundred Dollars ($500.00), except as set forth in Schedule 3.11, attached hereto
and incorporated herein by reference.
 
4.        Representations and Warranties of the Purchaser.   As of the Effective
Date and as of Closing, the Purchaser hereby represents and warrants to the
Seller that:
 
4.1 Authorization. The execution, delivery and performance by the Purchaser of
this Agreement constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors' rights generally.
 
4.2 Purchase Entirely for Own Account. The Securities to be received by the
Purchaser hereunder will be acquired for the Purchaser's own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Purchaser's right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any minimum or other specific term nor
limiting the Purchaser's right to sell the Securities at any time in compliance
with applicable federal and state securities laws.
 
3

--------------------------------------------------------------------------------


4.3 Purchaser Status. The Purchaser represents and warrants that he is not a
"U.S. person" as such term is defined in Rule 902(k) of Regulation S under the
Securities Act.
 
4.4 Experience of the Purchaser. The Purchaser, either alone or together with
his representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.
 
4.5 Disclosure of Information. The Purchaser has had an opportunity to receive
all information related to the Company requested by him and to ask questions of
and receive answers from the Seller regarding the Company, its business and the
terms and conditions of the offering of the Shares. The Purchaser acknowledges
receipt of copies of the SEC Filings. Neither such inquiries nor any other due
diligence investigation conducted by the Purchaser shall modify, amend or affect
the Purchaser's right to rely on the Seller's representations and warranties
contained in this Agreement.
 
4.6 Restricted Securities. The Purchaser understands that the Securities are
characterized as "restricted securities" under the U.S. federal securities laws
inasmuch as they are being acquired from the Seller in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
4.7 Legend. The Purchaser understands and agrees that the certificate(s) or the
documents representing the Shares will bear one or more restrictive legends
determined by counsel to the Company to be necessary or appropriate in order to
comply with United States federal or state securities laws or to secure or
protect any applicable exemptions from registration or qualification, including
a legend in substantially the following form and the Purchaser agrees to abide
by the terms thereof:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY OTHER APPLICABLE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR
SOLD IN THE UNITED STATES OR TO A "U.S. PERSON" (AS THAT TERM IS DEFINED IN
REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE CORPORATION AND ITS
COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.

 
4.8  No General Solicitation. The Purchaser is not purchasing the Shares as a
result of any "general solicitation" or "general advertising" (as such terms are
defined in Regulation D), which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.


4

--------------------------------------------------------------------------------


 
5.         Conditions to Closing.
 
5.1 Conditions to the Purchaser's Obligations. The obligation of the Purchaser
to purchase the Shares at the Closing is subject to the fulfillment to the
Purchaser's satisfaction, on or prior to the Closing, of the following
conditions, any of which may be waived by the Purchaser:
 
(a)      The representations and warranties made by the Seller in Section 3
hereof shall be true and correct at all times prior to and on the Closing. The
Seller shall have performed in all material respects all obligations and
conditions herein required to be performed or observed by him on or prior to the
Closing.
 
(b)        The Seller shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the transactions
contemplated by this Agreement, all of which shall be in full force and effect.
 
(c)      The Seller shall have delivered to the Escrow Agent each of the
following:
 
(i)     The certificate(s) evidencing the Shares as set forth in Section 2;
 
(ii)    All Company records and minute books, including, but not limited to:
 
(A) the Company's organizational documents, including the articles of
incorporation, as currently in effect;
 
(B) the Company's bylaws, as currently in effect; (C) any and all meeting
minutes, written consents and resolutions of the board of directors of the
Company from the date of the Company's inception through the Closing; and (D)
any and all shareholder meeting minutes, written consents and resolutions of the
shareholders of the Company from the date of the Company's inception through the
Closing;
 
(iii)     All Company records related to its status as a Company filing periodic
reports with the SEC, including, but not limited to: (A) proof of DTC
eligibility, including evidence that DTC shall not have placed any restrictions
or freezes on those shares of the Company's common stock registered pursuant to
its registration statement on Form SB-2 filed with the SEC on October 31, 2007,
as subsequently amended; (B) the Company's EDGAR filer codes; (C) all necessary
contact information for the Company's transfer agent, auditors, accountants,
bookkeepers, legal counsel, and such other service providers as the Purchaser
may deem advisable; (D) true and complete copies of the SEC Filings; and (E) the
Company's FINRA application, any and all correspondence to or from FINRA, and
true and complete copies of all shareholder documents submitted to FINRA,
including, but not limited to, subscription agreements and cancelled checks;
 
(iv)      True and complete copies of all contracts, agreements,
shareholderagreements, mortgages, deeds, indentures, notes, choses in action,
liens and any other agreements to whichthe Company is a party or by which the
Company or any of its properties are bound;
 
(v)    Evidence of the repayment, cancellation or forgiveness of all Company
indebtedness, including, but not limited to, all outstanding shareholder loans
(except for the Shareholder Loans to be repaid at Closing pursuant to Section
1), third party loans and outstanding accounts payable to all vendors and
service providers ("Company Debt"), including statements satisfactory to
Purchaser that reflect that there no monies are owed to such shareholders,
lenders, vendors and service providers. If, as of the Effective Date of this
Agreement, there remains any outstanding Company Debt, such sums shall be offset
against the Purchase Price to be delivered to Escrow Agent pursuant to Section 2
above, and any remaining balance of the Shareholder Loans, to the extent not
repaid pursuant to the offset of the Purchase Price as described herein, shall
be forgiven and cancelled; and
 
 
5

--------------------------------------------------------------------------------


 
(vi)     Company bank account information, including, but not limited to, bank
name, contact information, account number, and account balance.
 
(d) All current officers and directors of the Company shall have resigned
effective as of the Closing, and Seller shall have facilitated the appointment
of Purchaser as sole officer and director of the Company effective as of the
Closing.
 
(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(f) No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Company's common stock.
 
5.2  Conditions to Obligations of the Seller. The Seller's obligation to sell
and issue the Shares to Purchaser at the Closing is subject to the fulfillment
to the satisfaction of the Seller on or prior to the Closing of the following
conditions, any of which may be waived by the Seller:
 
(a)      The representations and warranties made by the Purchaser in Section 4
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing.
 
(b)      The Purchaser shall have delivered the remaining balance of the
Purchase Pric to the Escrow Agent.
 
5.3          Termination of Obligations to Effect Closing; Effects.
 
(a)           The obligations of the Seller, on the one hand, and the Purchaser,
on the other hand, to effect the Closing shall terminate as follows:
 
(i)           Upon the mutual written consent of the Seller and the Purchaser;

 
(ii)           By the Seller if any of the conditions set forth in Section 5.2
shall have become incapable of fulfillment, and shall not have been waived by
the Seller;
 
(iii)           By the Purchaser if any of the conditions set forth in Section
5.1 shall have become incapable of fulfillment, and shall not have been waived
by the Purchaser; or
 
(iv)           By either the Seller or the Purchaser (with respect to itself
only) if the Closing has not occurred on or prior to February 12, 2010, or such
later date as the parties may agree to in writing; provided, however, that,
except in the case of clause (i) above, the party seeking to terminate its
obligation to effect the Closing shall not then be in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
if such breach has resulted in the circumstances giving rise to such party's
seeking to terminate its obligation to effect the Closing.
 
 
6

--------------------------------------------------------------------------------


 
(b)       In the event of termination by the Seller or the Purchaser of its
obligations to effect the Closing pursuant to this Section 5.3, written notice
thereof shall forthwith be given to the other party. Nothing in this Section 5.3
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or to impair the right of
any party to compel specific performance by any other party of its obligations
under this Agreement. Further, so long as Seller is not in breach of any of his
representations, warranties or obligations under this Agreement, in the event of
termination of this Agreement, except for a termination pursuant to Section
5.3(a)(i), the amount of Five Thousand Dollars ($5,000), as deposited by
Purchaser with Escrow Agent to be applied to the Purchase Price, shall be
delivered to the Seller as a non-refundable deposit, and the certificate(s)
evidencing the Shares shall be returned to Seller.
 
6.           Covenants and Agreements of the Seller.
 
6.1 Securities Laws Disclosure; Publicity. The Seller shall make such filings
with the SEC as may be required following the Closing, when and as due. The
Seller and the Purchaser shall consult with each other in issuing any press
releases with respect to the transactions contemplated hereby, and neither the
Seller nor the Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the other, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Further, the parties acknowledge and agree that all such press releases shall
conform with the requirements of Rule 135c of the Securities Act.
 
6.2 Company Quarterly Report on Form 10-Q. The Seller agrees to, within ten (10)
business days of the Effective Date, provide Purchaser with Company financial
statements for the quarterly period ended January 31, 2010, as prepared by the
Company's principal financial officer in conjunction with the Company's
independent accountants, in a form reasonably acceptable to Purchaser and
provide such assistance as may be reasonably requested by Purchaser in order to
timely prepare and file with the SEC the Company's quarterly report on Form 10-Q
for such reporting period.
 
7.           Survival and Indemnification.
 
7.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
7.2 Indemnification. The Seller agrees to indemnify and hold harmless the
Purchaser and his affiliates and their respective directors, officers, members,
managers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) to which such Person may
become subject as a result of any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of the Seller under this
Agreement, and will reimburse any such Person for all such amounts as they are
incurred by such Person.
 
8.           Miscellaneous.
 
8.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Seller or the Purchaser, as applicable.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
8.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.
 
8.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as set
forth on the signature page hereto, or at such other address as such party may
designate by ten days' advance written notice to the other party:
 
8.5 Expenses. The parties hereto shall pay their own costs and expenses in
connectio herewith.
 
8.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Seller and the Purchaser.
 
8.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
8.8 Entire Agreement. This Agreement, including any Exhibits and Schedules
attached hereto, constitute the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 
8.9 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
 
8

--------------------------------------------------------------------------------


 
 
8.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada located in Washoe County for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement (other than by telex or facsimile
which shall be deemed improper service). Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
8.11     Currency. All amounts referenced and set forth herein hall be in lawful
money of the United States.


 
[SIGNA TURE PA GEIMMEDIA TEL Y FOLL OWS]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.




 
THE SELLER:


________________________________________________________________
John Fahlberg
 
Address for Notice:
 
_________________________________
 
_________________________________




THE PURCHASER:


________________________________________________________________
Johannes Petersen
 
Address for Notice:
 
__________________________________
 
__________________________________

 
10

--------------------------------------------------------------------------------

 
 
Schedule 3.11
 
Company Obligations
 
None.


 
 
 
 
























 
Schedule 3.11
 

--------------------------------------------------------------------------------


EXHIBIT A
 
 
Escrow Agreement










 
































Exhibit A
